Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species 9 (claims 19-9 and 15-20; figures 20-28) in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Li-Hua Weng on 8/12/2022.

The application has been amended as follows: 
1.	(Currently Amended) A heater system comprising:
a plurality of heaters, each of the plurality of heaters comprising a resistive heating element;
           a controller for supplying power to the plurality of heaters;
           a plurality sets of auxiliary wires connected to and extending from the resistive heating elements of the plurality of heaters; and
a wire harness for connecting the plurality sets of auxiliary wires to the controller, 
wherein each set of auxiliary wires includes a temperature sensing wire, an auxiliary power supply wire, and an auxiliary power return wire;
wherein in each set of auxiliary wires, the temperature sensing wire is joined to one of the auxiliary power supply wire and the auxiliary power return wire to form a thermocouple junction; the thermocouple junction is joined to an end of the resistive heating element of each heater; and a material of the temperature sensing wire is different from a material of one of the auxiliary power supply wire and the auxiliary power return wire 

2.	(Currently Amended) The heater system according to Claim 1, wherein  material of temperature sensing wire material of the auxiliary power supply wire and the auxiliary power return wire is a second conductive material.

4-5.	(Cancelled) 

6.	(Currently Amended) The heater system according to Claim [[4]] 1, wherein the wire harness further includes a main power supply wire and a main power return wire directly connected to the controller, wherein one of the main power supply wire and the main power return wire is made of a same material of the temperature sensing wires of the plurality sets of auxiliary wires. 

10-14.	(Cancelled)

15.	(Currently Amended) A modular heater unit comprising:
           a heater comprising a resistive heating element; and
           a set of auxiliary wires connected to and extending from the resistive heating element of the heater, the set of auxiliary wires including a temperature sensing wire, and auxiliary power supply wire, and an auxiliary power return wire,
wherein the temperature sensing wire is joined to one of the auxiliary power supply wire and the auxiliary power return wire to form a thermocouple junction, the thermocouple junction being joined to an end of the resistive heating element, and  
           wherein the temperature sensing wire and the one of the auxiliary power supply wire and the auxiliary return wire are made of different materials, such that the heater is operable to function as both a heater and a temperature sensor 

	16.	(Currently Amended) The modular heater unit according to Claim 15, wherein the temperature sensing wire is made of a first conductive material, [[an]] and the auxiliary power supply wire and [[an]] the auxiliary power return wire are made of a second conductive material 
	
17.	(Currently Amended) The modular heater unit according to Claim 16, further comprising a connector part connected to the set of auxiliary 

18.	(Currently Amended) The modular heater unit according to Claim 16, wherein only two of the set of auxiliary wires are connected to another electrical component to form a part of an electric circuit.

20.	(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-3, 6-9, and 15-19 are indicated. 
Reference Gu (US 2007/0235440) is the closest prior art. Gu teaches a heater system (see fig.1) comprising: a plurality of heaters (heater 16), each of the plurality of heaters comprising a resistive heating element (heater element 32); a controller (controller 20) for supplying power to the plurality of heaters (see para.[0067] “each controller 20 is connected directly to each heater 16 in a manner that delivers and controls high voltage AC line (source) power to the heater element 32”); a plurality sets of auxiliary wires (low voltage wires 54, 56, 58 and 60, high voltage power lines 42 and 44) connected to and extending from the resistive heating elements (heater element 32) of the plurality of heaters; and a wire harness (daisy chain cable sections 26) for connecting the plurality sets of auxiliary wires to the controller (controller 20), wherein each set of auxiliary wires includes a temperature sensing wire ((low voltage wires 54, 56, 58 and 60), an auxiliary power supply wire (one line  of high voltage power lines 42 and 44), and an auxiliary power return wire (the other line of high voltage power lines 42 and 44) ; 

    PNG
    media_image1.png
    689
    1045
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    644
    341
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    614
    362
    media_image3.png
    Greyscale

Gu does not teach or suggest the limitation of in each set of auxiliary wires, the temperature sensing wire is joined to one of the auxiliary power supply wire and the auxiliary power return wire to form a thermocouple junction; the thermocouple junction is joined to an end of the resistive heating element of each heater; and a material of the temperature sensing wire is different from a material of one of the auxiliary power supply wire and the auxiliary power return wire, such that each of the plurality of heaters is operable to function as both a heater and a temperature sensor.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761